DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to applicant’s arguments/remarks filed 03/03/2021. Claims 1-5 have been amended. No claims have been cancelled and no new claims have been added. Accordingly, claims 1-5 are now pending.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Response to Arguments
Applicant’s arguments, see applicant’s arguments/remarks, filed 03/03/2021, with respect to the rejection(s) of claim(s) 1-5 under 35 U.S.C. 102 (a)(2) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Sakai and Davis et al US 8,730,059 B2 as detailed below.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. With respect to claims 1, and 4-5, the applicant claims “a given assumption”. Said limitation is not supported in the specification. The specification doesn’t describe said assumption or what could lead to said assumption. Claims 2-3 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as being dependent on rejected claim 1 and for failing to cure the deficiency listed above.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. With respect to claims 1, and 4-5, the applicant claims “a given assumption”. It is not clear to the examiner what the applicant is trying to convey with said term. What should be considered or taken into consideration in order to come up with said assumption. The metes and bounds of the claim limitation are vague and ill-defined rendering the claims indefinite.
The term "past" in claims 1-2, 4, and 5 is a relative term which renders the claim indefinite.  The term "past" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is not clear to the examiner what time frame should be considered with the term “past”. With respect to claims 1, 4, and 5, should the term past be treated as speed change before braking, or speed change on that segment during a previous trip or speed change during a previous cycle? The same rational applies to the term past in claim 2. The metes and bounds of the claim limitation are vague and ill-defined rendering the claims indefinite.
Claims 2-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent on rejected independent claim 1 and for failing to cure the deficiencies listed above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakai et al US 2017/0285658 A1 (hence Sakai) in view of Davis et al US 8,730,059 B2 (hence Davis).
In re claims 1, 4, and 5, Sakai discloses a work vehicle control system in which a braking device is controlled using location information (Abstract and Paragraph 0001) and teaches the following:
derive a reference feed-forward braking force for causing a vehicle to stop at a stop position on the basis of a speed of the vehicle and a braking distance (Paragraphs 0108-0113); derive an estimated braking distance on the basis of a past speed of the vehicle and derive a feedback braking force for decreasing a separation between the estimated braking distance and a detected braking distance, the detected braking distance being a distance to the stop position on the basis of a detection result from a sensor (Paragraphs 0108-0114), and perform control for causing the vehicle to stop at the stop position on the basis of the reference feed-forward braking force and the feedback braking force (Paragraph 0115); wherein the braking distance is the detected braking distance, the estimated braking distance, or a distance on the basis of the detected braking distance and the estimated braking distance (Paragraphs 0108-0114)
However, Sakai doesn’t explicitly teach the following:
a speed change assumed under a given assumption
Nevertheless, Davis discloses a method of vehicular traffic management (abstract) and teaches the following:
a speed change assumed under a given assumption (Col.6, Table II, and claim 10)
It would have been obvious to one having ordinary skills in the art at the time the invention was filed to have modified the Sakai reference to include adjusting a braking 
In re claim 2, Sakai teaches the following:
calculate a corrected braking force for being reduced from a braking force on the basis of a relationship between the speed of the vehicle, the braking distance, and a past value of the feedback braking force (Fig.12-Fig.13, and Paragraph 0119), and perform control for causing the vehicle to stop at the stop position on the basis of the feed-forward braking force, the feedback braking force, and the corrected braking force (Paragraphs 0123-0129)
In re claim 3, Sakai teaches the following:
cause the corrected braking force not to include the component for reducing the feedback braking force when the speed of the vehicle is higher than a predetermined threshold value and the braking distance is less than a predetermined threshold value and when the speed of the vehicle is lower than a predetermined threshold value and the braking distance is greater than a predetermined threshold value (Paragraphs 0126-0129)

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

                                                                                                                                  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMI KHATIB whose telephone number is (571)270-1165.  The examiner can normally be reached on M-F: 7:00am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272 2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/RAMI KHATIB/Primary Examiner, Art Unit 3669